Citation Nr: 1515372	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  12-22 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral pes planus.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to April 1963 in the U.S. Marine Corps (USMC).  Evidence of record further detailed that the Veteran reenlisted in the U.S. Marine Corps Reserve (USMCR) in October 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2013, the Veteran testified at a Travel Board hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.  The record was held open for 60 days to enable the Veteran to submit additional evidence. Additional evidence was submitted to the Board in November 2014.

The issues of entitlement to service connection for bilateral pes planus and entitlement to service connection for a low back disorder addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a January 2011 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral pes planus. 

2.  New evidence associated with the claims file since the January 2011 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim of service connection for bilateral pes planus, or raises a reasonable possibility of substantiating the claim of service connection for bilateral pes planus.

3.  In a January 2011 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disorder. 

4.  New evidence associated with the claims file since the January 2011 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim of service connection for a low back disorder, or raises a reasonable possibility of substantiating the claim of service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The January 2011 RO rating decision that denied the Veteran's claim of service connection for bilateral pes planus is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  As evidence received since the RO's January 2011 denial is new and material, the criteria for reopening the Veteran's claim of service connection for bilateral pes planus have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The January 2011 RO rating decision that denied the Veteran's claim of service connection for a low back disorder is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

4.  As evidence received since the RO's January 2011 denial is new and material, the criteria for reopening the Veteran's claim of service connection for a low back disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the Veteran by reopening the claims of entitlement to service connection for bilateral pes planus and entitlement to service connection for a low back disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Entitlement to service connection for bilateral pes planus and for a low back disorder was originally denied by the RO in a January 2011 rating decision.  The RO determined that the service treatment records were unavailable and that there was no evidence of current bilateral pes planus or low back disorders.  The Veteran did not initiate a timely appeal for these matters.  There is also no indication that additional evidence was received in the one year period following the issuance of the January 2011 rating decision, which would have necessitated a reconsideration of the issues on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the January 2011 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In January 2012, the Veteran sought to reopen the claims of entitlement to service connection for bilateral pes planus and low back disorders.  This appeal arises from the RO's May 2012 rating decision that found no new and material evidence had been submitted to reopen the Veteran's claims.  

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence of record received since the last prior final decision January 2011 rating decision includes VA treatment records dated from February 2011 to February 2012, private treatment records dated in 2011 and 2012, an April 2013 private medical opinion, written statements and March 2013 hearing testimony from the Veteran, and a November 2012 buddy statement from a fellow serviceman.  Some of the evidence received since the January 2011 rating decision is "new" in that it was not of record at the time of the January 2011 rating decision.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claims, i.e., the existence of present bilateral foot and low back disorders and the existence of casual relationship between the Veteran's present low back disorder and active service.  

When presumed credible, such evidence and information discussed above raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for bilateral pes planus and for a low back disorder.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510 (1992).  Under these circumstances, the Board concludes that the criteria for reopening the claims of entitlement to service connection for bilateral pes planus and entitlement to service connection a low back disorder are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for bilateral pes planus is granted, to that extent only.

New and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for a low back disorder is granted, to that extent only.


REMAND

The Board's review of the record reveals that further development is warranted for the matters of entitlement to service connection for bilateral pes planus and entitlement to service connection for a low back disorder on appeal.

As an initial matter, when contacting the National Personnel Records Center (NPRC) to obtain the Veteran's active duty service treatment records, the AOJ only received the Veteran's reserve service records from his reenlistment in USMCR in 1972.  Records from his period of active duty service in USMC from April 1959 to April 1963 were not included in the envelope sent by NPRC.  In a January 2011 memorandum, the AOJ made a formal finding that the Veteran's service treatment records were unavailable. 

According to VA's Adjudication Procedures Manual, for veterans who separated from the United States Marine Corps prior to May 1, 1994, medical and personnel records were sent to the United States Marine Corps Headquarters in Quantico, VA (address code 41).  Thereafter, a year after retirement or at the end of the military obligation, they are transferred to the National Personnel Records Center (NPRC). M21-MR, III.iii.2.B.16.b.  However, the Manual also indicates that the records of Marines who have additional reserve obligations may go to either the reserve unit or to the Records Management Center (RMC).  As set forth below, the Board finds that additional efforts need to be taken to attempt to locate the Veteran's service treatment records from his period of active duty in the USMC from April 1959 to April 1963.  38 C.F.R. § 3.159(c)(2) (2014).

In addition, based on a cumulative review of the record, the Board will not proceed with final adjudication of the claims until competent VA medical examinations and opinions are provided, in order to clarify the nature and etiology of the Veteran's claimed bilateral pes planus and low back disorders on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, during his March 2013 hearing, the Veteran reported receiving continued treatment for his claimed bilateral foot and low back disorders from two private physicians, Dr. Kellum and Dr. Swann.  All identified private treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c).  Evidence of record further reflects that the Veteran has received VA medical treatment for his claimed bilateral pes planus and low back disorders from the South Texas VA Healthcare System (HCS).  As evidence of record only includes treatment records dated from February 2011 to February 2012 from South Texas VA HCS, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should make every effort to locate the Veteran's service treatment records from his period of active duty in the USMC from April 1959 April 1963. The AOJ should specifically make requests to the United States Marine Corps Headquarters in Quantico, Virginia; the Veteran's USMCR unit; and the RMC.  Any such available records should be associated with the claims file.  If additional service treatment records cannot be found, the Veteran should be so informed of their unavailability, of the attempts made to obtain the documents, of any further action VA will take with respect to these service connection claims (including in particular in procuring evidence pertaining to any bilateral foot and low back problems that the Veteran may have experienced in service), and of his opportunity to submit alternative evidence.  38 C.F.R. § 3.159(e).  Notations should be made in the claims file as to all attempts made to obtain these service treatment records and of any necessary notice letters forwarded to the Veteran.

2.  The AOJ must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims that has not already been associated with the record.  Regardless of the Veteran's response, the AOJ must obtain: 1) all VA treatment records pertaining to the Veteran's claimed bilateral pes planus and low back disorder from the South Texas VA HCS for the periods from April 1963 to February 2011 and from February 2012 to the present; 2) all private treatment records from Dr. Kellum dated from December 2009 to the present and from Dr. Swann dated from August 2012 to the present.

All attempts to secure this evidence must be documented in the record by the AOJ.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the AOJ must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the AOJ is unable to secure any of the identified records, the AOJ must notify the Veteran and his representative and (a) identify the information the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain that information; (c) describe any further action to be taken by the AOJ with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

3.  Once the foregoing development has been accomplished to the extent possible, and the requested records have been associated with the record, the Veteran should be afforded an appropriate VA examination to clarify the nature and etiology of his claimed bilateral pes planus.  Prior to conducting the examination, the claims file and all electronic records must be made available to an appropriate examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the record, the examiner should provide the following opinions, consistent with sound medical principles: (a) whether any diagnosed bilateral foot disorder clearly and unmistakably pre-existed the Veteran's entrance into military service (i.e., whether it is un-debatable that the disability pre-existed service); and, if so (b) whether there is clear and unmistakable evidence that the disorder was not aggravated by service (i.e., worsened beyond its natural progression).  If the examiner determines that the claimed bilateral foot disorder did not clearly and unmistakably pre-exist service, (and as such the presumption of soundness at entry remains un-rebutted) he or she should opine whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed bilateral foot disorder had its onset in service or is otherwise causally related to the Veteran's service.  In doing so, the examiner should acknowledge and discuss the post-service bilateral foot findings in VA and private medical records as well as the Veteran's lay assertions that he had bilateral flat feet at service entrance that were aggravated by in-service events, including infantry training as well as a 150 mile road march.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Thereafter, the Veteran should be afforded an appropriate VA examination to clarify the nature and etiology of his claimed low back disorder.  Prior to conducting the examination, the claims file and all electronic records must be made available to an appropriate examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed low back disorder was causally related to any incident during active service, to include asserted in-service treatment for low back pain by a corpsman in 1960 and in-service infantry training while carrying 91 pounds of gear.  In doing so, the examiner should acknowledge and discuss the Veteran's lay assertions and the findings in the April 2013 private medical opinion from Dr. Kellum of record.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  After the development requested has been completed, the AOJ must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any examination report is deficient in any manner, the AOJ must implement corrective procedures at once.

6.  Then, the AOJ should readjudicate the issues on appeal with consideration of all of the evidence added to the record since the August 2012 SOC.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate SSOC and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


